ON PETITION FOR REHEARING

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6899



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODERICK EMMANUEL STEADMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-248-A; CA-01-1573-A)


Submitted:   February 20, 2004              Decided:   March 11, 2004


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Emmanuel Steadman, Appellant Pro Se. Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Roderick Emmanuel Steadman, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).          Although we initially

dismissed this appeal on the ground that Steadman failed to file a

timely notice of appeal, we granted Steadman’s rehearing petition

and have considered the issues raised in his informal brief.          We

now dismiss the case on the ground that Steadman has failed to meet

the standard for the issuance of a certificate of appealability.

            An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).       A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Steadman has not made the

requisite     showing.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral


                                - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -